ILANA DIAMOND ROVNER,
Circuit Judge, dissenting in part.
I concur in the court’s opinion with the exception of Part 11(B), which affirms the dismissal of Harriston’s claim for intentional infliction of emotional distress. The district court found that Harriston had not alleged conduct sufficiently extreme and outrageous to state a claim for this tort under Illinois law:
All of these actions may occur within the normal workplace environment. Although such conduct is unpleasant, and very well may be the basis for a discrimination ac*706tion under Title VII, it simply does not rise to the level of outrageousness such that “no reasonable man could be expected to endure it.” For the court to hold so would mean that any employee with a Title VII claim would also be able to bring an action for intentional infliction of emotional distress. Clearly, such a result would be inequitable in light of the plaintiffs burden set out in Public Finance.
Harriston v. Chicago Tribune Co., No. 87 C 8875, Order at 9 (N.D.Ill. Oct. 6, 1989) (citing Public Finance Corp. v. Davis, 66 Ill.2d 85, 4 Ill.Dec. 652, 654, 360 N.E.2d 765, 767 (1976)).1 Among the acts that Harriston attributed to the defendants was the use of a listening device to intercept her telephone conversations at work. (Second Amended Complaint, Count V ¶ 24.) The district court failed to consider this allegation, but I find it significant.
I cannot agree that unauthorized wiretapping is a normal workplace occurrence that the reasonable employee should be expected to tolerate. Indeed, the Illinois constitution recognizes a right to be secure from “invasions of privacy or interceptions of communications by eavesdropping devices or other means.” 111. Const, of 1970, art. I, § 6. Thus, I believe that in an appropriate circumstance, eavesdropping could constitute conduct sufficiently extreme to support a claim for the intentional infliction of emotional distress. See Scutieri v. Estate of Revitz, 683 F.Supp. 795, 802 (S.D.Fla.1988) (wiretapping could be considered “outrageous and unconscionable” conduct sufficient to avoid summary judgment on a claim for intentional infliction of emotional distress); see also, e.g., Wright v. Hasley, 86 Wis.2d 572, 273 N.W.2d 319 (1979) (emotional distress claim based in part on housekeeper’s eavesdropping).
At oral argument, the Tribune’s counsel suggested that the eavesdropping allegation amounted to nothing more than speculation. Perhaps so, but the district court did not dispose of the emotional distress claim for lack of evidence, nor could it properly have done so on a motion to dismiss. See Early v. Bankers Life & Casualty Co., 959 F.2d 75, 79 (7th Cir.1992); Orthmann v. Apple River Campground, Inc., 757 F.2d 909, 915 (7th Cir.1985).2 Looking solely at the complaint and the applicable law, as the district court was required to do and as we must, I cannot say that Harriston could prove no set of facts that would allow her to recover for intentional infliction of emotional distress. I therefore believe that the district court erred in dismissing this claim, and I respectfully dissent from the court’s affirmance of the dismissal.

. The district court made passing reference to the second element of an emotional distress claim. — severe emotional distress. — without discussing whether Harriston had pled this element in sufficient detail. (See Order at 8.) Defendants have not argued on appeal that the complaint was deficient in this regard.


. Of course, if it turned out that Harriston’s allegations lacked a reasonable basis in fact, Fed. R.Civ.P. 11 would supply a remedy.